 In the Matter of W. F. SCHRAFFT & SONS CORPORATION, EMPLOYERandUNITED PACKINGHOUSE WORKERS OFAMERICA, CIO, PETITIONERCases Nos. 1-RC-955,1-RC-956, and 1-957.-DecidedSeptember 00, 1949DECISIONORDERANDDIRECTION OF ELECTIONSUpon petitions duly filed, a consolidated hearing was held beforeRobert E. Greene, hearing officer of the National Labor RelationsBoard.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, theBoard has delegated its powers in connection withthese cases to a three-member panel[Chairman Herzog andMembersHouston and Gray].Upon the entire record in these cases,the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.We find that questions affecting commerce exist concerning therepresentation of employees of the Employer in Case No. 1-RC-955and in Case No. 1-RC-956, within the meaning of Section 9 (c) (1)and Section 2 (6) and(7) of the Act.Forreasons stated hereinafter,however, we find that no question affecting commerce exists concerningthe representation of employees of the Employer in Case No. l-RC-957IAt the hearing the Employer moved to adjourn the hearing,and, alternatively, todismiss the petitions on the ground that the Petitioner'sclaims as to the number ofemployees to be included within its proposed units were not made sufficiently clear.However, inasmuch as the issues and positions of the parties were fully litigated at thehearing and are set forth clearly and completely in the existing record, we hereby affirmthe hearing officer's ruling denying the Employer's motion to adjourn, and deny the Em-ployer'smotion to dismiss the petitions.The Employer's request for oral argumentis also denied.The Employer'smotion to dismiss upon the ground that the Petitioner'sshowing of representation in Case No. 1-RC-955 Is not adequate is denied for reasonsstated inMatter of C. D. Jennings and Company,68 N. L. R. B. 516.86 N. L.R. B., No. 18.77 78DECISIONS OF NATIONALLABOR RELATIONS BOARDwithin the meaning of Section 9 .(c) (1) and Section 2 (6) and (7) ofthe Act.4.The Petitioner seeks to represent three separate units of theEmployer's employees. In Case No. 1-RC-955 it seeks a unit ofbuilding and cleaning department employees; in Case No. 1-RC-956it requests a unit of maintenance department employees; and in CaseNo. 1-RC-957 it proposes a unit comprised of shipping, warehouse,and storeroom employees.The Employer opposes the units proposedby the Petitioner, contending that the functions of these employeesare an essential and integral part of the Employer's productionprocess, and urges that the only appropriate unit for collective bar-gaining is a single plant-wide unit.2The Employer is engaged at its plant at Boston, Massachusetts,in the manufacture, sale, and distribution of candies.This plantconsists of a single building with an attached power plant and aseparate small shed which at times is used for the temporary storageof cocoa beans.The Employer's manufacturing operations are car-ried on in approximately 16 departments, all of which are subjectto the general supervision of a plant superintendent under whom thereare 3 assistant superintendents and various department foremen.The Employer maintains a central employment office which hires anddischarges employees for all departments.Except for an incentivebonus plan, applicable to certain employees in the plant, all em-ployees are subject to one company policy with respect to hours ofemployment, vacations, recreational facilities, profit-sharing plans,medical benefits, and other conditions of employment. In the courseof- its operations, the Employer employs approximately 1,100 em-ployees.Of this number the Petitioner proposes to represent in itsrespective units approximately 62 employees in the building andcleaning department, approximately 42 employees in the maintenancedepartment, and approximately 63 shipping, warehouse, and store-room employees.There is no collective bargaining history to bear upon the appropriateness of any of the units involved herein; and there is no requestby any labor organization to represent a unit of employees at thisplant on a plant-wide basis as contended by the Employer.Case No. 1-RC-955:The building and' cleaning department com-prises approximately 71 employees.Of this number the Petitioner2The Employer takes theadditional positionthat conditions of cleanlinessbeing a vitalpart of themanufacturing of candy, particularly because ofthe pure food laws, the em-ployees in the buildingand cleaning department are intimatelyrelated to the produc-tionprocess and should therefore not be permitted to bargain.as a separatecollectivebargainingunit.The Boardhas previously considered similar contentions and foundthem to be without merit.Matter of Worthy Paper Company;80 N. L. R. B. 19 (andcases cited therein). W. F. SCHRAFFT & SONS CORPORATION79would include in its proposed unit 62 employees classified as portersand matrons, and would exclude 4 elevator operators and 5 watchmen.These employees are engaged in the duties and functions usually inci-dent to their job classifications.Approximately 31 of these employeesare permanently assigned to specific departments; the remainder workthroughout the plant.They are all under the basic supervision of thebuilding and cleaning department foreman but are also supervised toa limited extent by the foreman at the site of their work. There is noregular interchange'of building and cleaning department employeeswith employees in other departments, although in emergencies theymay be given noncleaning duties in other departments, and, in someinstances, have been permanently transferred from the building andcleaning department to jobs in other departments.From the fore-going facts and upon the basis of the entire record in the case, we findthat the building and cleaning department employees constitute acustodial grouping sufficiently homogeneous and identifiable to beestablished as 'a separate bargaining unit.3Although the Petitioner would exclude from its unit four elevatoroperators, the record shows that these employees are under the super-vision of the building and cleaning department foreman and are en-gaged in the performance of custodial duties like the porters andmatrons with whom they appear to have a substantial community ofinterests.We shall therefore include them in the unit.We shall,however, exclude the watchmen whom we findto be guards withinthe meaning of the Act.We find that all building and cleaning department employees atthe Employer's Boston, Massachusetts, plant, including elevator oper-a tors, but excluding all other employees, guards, watchmen, profes-sional employees, and all supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective b::rgaining withinthe meaning of Section 9 (b) of the Act 4Case No. 1-RC-956:The unit requested by the Petitioner in thiscase would embrace approximately 42 employees in the maintenancedepartment, and would include the following categories of employees :electricians, carpenters, millwrights, painters, steamfitters, sheetmetalworkers, welders, mechanics, beltmeh, and toolshop and stockroomemployees.The maintenance employees, composed principally ofcraftsmen, are engaged in a scheduled program of servicing, repair-ing, and replacing production machinery.Although the majority of.3Matter.ofTyre Brothers Glass & PaintCo., 85 N. L. R. B. 910;Matter of BaileyDepartmentStores Company,85 N. L. R. B. 312 (and casescited therein).Under the circumstances present herein,the contention of the Employer that the unitsought by the Petitioner,and herein found appropriate,is based upon"extent of organi-zation" is without merit. 80DECISIONSOF NATIONALLABOR RELATIONS BOARDthese employees work throughout the plant, approximately 14 of themare permanently assigned to special departments.They are under the.basic supervision of the maintenance department foreman but are also.subject to limited supervision by the foreman at the site of their work.There is no interchange between maintenance department employeesand employees in other departments.Where, as here, there is no collective bargaining history on a broaderbasis, we have found that maintenance employees, as a multicraft grouppossessing separate interests from those of the production employees,may constitute a separate unit.'Accordingly, we find that all maintenance department employeesat the Employer's Boston, Massachusetts, plant, excluding all otheremployees, guards, watchmen, professional employees, and all super-visors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act .6Case No. 1-RC--957:The Petitioner's request for a unit of shipping,warehouse, and storeroom employees embraces approximately 63 em-ployees.These employees work in approximately 11 different depart-ments located on approximately 6 floors of the Employer's plant.They are under the immediate supervision of approximately 5 differentforemen.Upon the basis of the foregoing facts and upon the entirerecord in the case, we believe that the Petitioner seeks to representan artificial grouping of employees which lacks the homogeneity andcohesiveness requisite to a unit appropriate for the purpose of col-lective bargaining.Under these circumstances, we find that the re-quested unit is inappropriate and we shall therefore dismiss the peti-tion filed in Case No. 1-RC-957.ORDERIT is HEREBY ORDEREDthat the petition filed in Case No. 1-RC-957by United Packinghouse Workers of America, CIO, be, and it herebyis, dismissed.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, separate elec-tions by secret ballot shall be conducted as early as possible, but notlater than 30 days from the date of this Direction, under the directionand supervision of the Regional Director for the Region in which thisbMatter of GeneralMills,Inc.,84 N. L. R. B. 831;Matter of Weston Biscuit Com-pany,Inc.,81 N. L. R. B. 407;Matter of Armstrong Cork Company,80 N. L. R. B. 1328.6 See footnote4, supra. W. F. SCHRAFFT & SONS CORPORATION81case was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesin the units found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction of Elections, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by United Packinghouse Workers of America, CIO.